By the Court—Woodruff, J.
The question whether the Court will interfere by injunction to restrain the collection of a tax imposed upon an individual in respect of his personal property, upon allegations that it has been illegally imposed, was fully considered by me in the case *685of Wilson v. The Mayor, &c., of New York, (4 E. D. Smith, 675,) and the conclusion was adverse to the plaintiff. The same decision was made in this Court in The New York Life Insurance Company v. The Supervisors of New York, (4 Duer, 192,) and the views expressed by me in the former case were approved. I feel no disposition to open the discussion again; if I were to do so, I should content myself with citing Heywood v. The City of Buffalo, (14 N. Y. R., 534,) which is an express adjudication of the Court of Appeals to the same effect. An action will not lie for such a purpose.
The demurrer was properly sustained, and the judgment appealed from should be affirmed, with costs.